Case 1:19-cv-01796-PEC Document 200 Filed 04/15/20 Page 1of5

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
BID PROTEST

 

AMAZON WEB SERVICES, INC. Final Redacted Version

Plaintiff,
Case No. 19-1796

Judge Patricia E. Campbell-Smith

THE UNITED STATES, _

Defendant,
and

MICROSOFT CORPORATION,

 

Intervenor-Defendant.

 

 

INTERVENOR-DEFENDANT’S RESPONSE TO
PLAINTIFF’S SUR-REPLY

Microsoft supports the Government’s request for a remand so that it can take corrective
action. We oppose AWS’s efforts to overreach by insisting that the Court adjudicate the
substantive validity of the corrective action even before the Department of Defense (DoD) has
issued the solicitation amendment that will define the scope and mechanics of the corrective action.
Def. Mot. Vol. Remand, ECF No. 177, at 2. AWS’s request is premature, contrary to law, and
will interfere with the orderly and efficient resolution of the JEDI procurement.

AWS argues that the Court should evaluate the Government’s remand request under the
“rational basis” standard of review, instead of the “substantial and legitimate concern” standard as
the Government has advocated. Pl. Sur-Reply to Def. Reply in Support of Mot. Vol. Remand,

ECF No. 197, at 9-10. Microsoft agrees with the Government, but any difference between the two
Case 1:19-cv-01796-PEC Document 200 Filed 04/15/20 Page 2 of 5

standards is immaterial: Both are deferential to the Government when it acts reasonably and
in the public interest. Here, it is “coherent and reasonable,” De// Federal Sys., L.P. v. United
States, 906 F.3d 982, 992 (Fed. Cir. 2018), for the Government to respond to AWS’s bid protest
—and to the Court’s preliminary injunction ruling—by initiating corrective action to address
the issues raised by the Court and AWS, and the Government’s explanation for the remand
shows that it is acting on “substantial and legitimate” concerns. SKF USA Inc. v. United States,

254 F.3d 1022, 1028-30 (Fed. Cir. 2001).

Microsoft recognizes that AWS has a procedural right to raise its objections to DoD’s
forthcoming corrective action and to have them adjudicated by this Court. The real question
facing the Court, however, is when AWS should do so. Microsoft respectfully submits that
the most orderly and efficient course will be for the Court to authorize the remand as the
Government has requested, and to see the exact terms of the corrective action, before rushing to
any decision as to the substantive validity of that action. At that point, if either AWS or
Microsoft has objections, they will have the right to advance them by filing a pre-award bid
protest. That is the standard practice this Court usually follows in analogous circumstances,
and this case should be no different.

AWS insists that the Court adjudicate the validity of the corrective action now—
even before the terms of the corrective action are fully known. But it makes little sense for this
Court to judge the validity of DoD’s forthcoming corrective action until DoD actually
announces its terms. Although DoD has explained the general outlines of its proposed corrective
action, many of the key details remain undisclosed and apparently not finally determined.

The precise shape of DoD’s forthcoming corrective action remains to be seen. AWS makes

much of its objections to the possibility that DoD may permit “nearline” storage for Price Scenario
Case 1:19-cv-01796-PEC Document 200 Filed 04/15/20 Page 3 of 5

6. Pl. Resp. to Def. Mot. Vol. Remand, ECF No. 181, at 4; Def. Reply in Support of Mot. Vol.
Remand, ECF No. 185, at 10; ECF No. 197, at 10-11. But, unlike other issues about which it has
been clear, the Government has not yet committed itself on this critical point. Moreover, it has
not yet released the solicitation amendment that will actually explain how it intends to address
whatever changes it will make to Price Scenario 6. For example, will whatever change it makes
be confined to Price Scenario 6, or apply to price scenarios more broadly? As a result, the effect
the change might have on AWS and Microsoft’s respective proposals is not yet known.

It is also possible that the amendment will contain other elements not yet fleshed out. DoD
has referred generally to gathering more information (ECF No. 177, at 2-3), and DoD has not ruled
out clarifications “being necessary” for factors other than the marketplace offerings. ECF No. 177,
at 2. The extent to which those requests for information or clarification might be included in the
amendment announcing the initial corrective action cannot be known at this point. Again, before
the solicitation amendment, one can only speculate as to potential pre-award objections that may
arise regarding the specific corrective actions DoD decides upon.

Absent the missing details identified above, it is too early to properly assess whether or not
the Government’s approach is appropriate. It is highly problematic to resolve issues of the
specifics of corrective action on the basis of only protest pleadings devoid of detail, and where
there is no solicitation amendment or administrative record. AWS’s speculation about how the
Government will implement the corrective action consists of “purely hypothetical arguments about
future events that [might] or [might] not occur” and is therefore not ripe for the Court’s review.
Square One Armoring Serv., Inc. v. United States, 123 Fed. Cl. 309, 329 (2015) (Campbell-Smith,

C.J.) (alteration in original).
Case 1:19-cv-01796-PEC Document 200 Filed 04/15/20 Page 4of5

Once DoD issues the solicitation amendment to implement the corrective action, AWS (or
Microsoft) will have every right to bring a pre-award bid protest challenging the corrective action.
In that protest, the parties will be able to make detailed arguments about exactly the actions DoD
will take, and why. AWS will suffer no prejudice by having its arguments adjudicated based on a
known understanding of DoD’s actual plan for corrective action.

Resolving disputes over corrective action via a pre-award protest after offerors are
provided the actual terms of that action is the usual, best informed, and most efficient course.
Indeed, AWS’s own leading authority embraced precisely that approach. See Centerra Grp., LLC
v. United States, 138 Fed. Cl. 407, 410 (2018) (Campbell-Smith, J.) (considering challenge to
corrective action affer granting remand motion and allowing agency to conduct corrective action);
Prof’l Serv. Indus., Inc. v. United States, 129 Fed. Cl. 190, 200 (2016); Square One, 123 Fed. Cl.
at 329; see also Peraton Inc. v. United States, 146 Fed. Cl. 94, 101-02 (2019) (Campbell-Smith,
J.) (explaining that once the agency had “amended the solicitation and set the conditions for the
submission of revised proposals, plaintiff could have filed a protest of that procurement action’).
Notably, AWS has not cited a single case in which any court has denied a motion to remand to
take corrective action.

At this point, there is no reason to doubt that DoD’s remand proposal is a good-faith effort
to respond to this Court’s preliminary injunction ruling as to Price Scenario 6 and to address the

other concerns raised by AWS’s complaint. The Court should not prejudge the substantive validity

 

' AWS contends that if it waits, the Government is “likely to claim that any post-implementation
challenge to that corrective action is untimely.” ECF No. 197, at 14. That is not correct: AWS
will have the opportunity to challenge the terms of any solicitation amendment in a pre-award bid
protest, and it will have the opportunity to file a post-award protest to challenge the DoD re-award
after that is announced. AWS provides no reasoned explanation for why it will be unable to
effectively litigate any challenge to DoD’s corrective action in a pre-award protest.

4
Case 1:19-cv-01796-PEC Document 200 Filed 04/15/20 Page 5of5

of the corrective action, simply on the basis of AWS’s speculation. Instead, Microsoft respectfully

asks the Court to reject AWS’s premature challenge to the scope of unannounced corrective action,

grant the Government’s request for a remand, and allow the parties to bring any such challenges

once the solicitation amendment is released and the terms of the corrective action are known.

That is the most efficient way to move the JEDI procurement forward to a conclusion that is fair

to the parties and serves the public interest.

Dated: April 13, 2020 Respectfully submitted,
Of Counsel: ROGERS JOSEPH O’DONNELL, P.C.
LATHAM & WATKINS LLP

Abid R. Qureshi
Roman Martinez
Anne W. Robinson
Dean W. Baxtresser
Genevieve Hoffman
Riley Keenan
Margaret Upshaw

555 Eleventh Street, N.W., Suite 1000
Washington, D.C. 20004

(202) 637-2200 (Telephone)

(202) 637-2201 (Facsimile)

By: /s/ Robert S. Metzger

Robert S. Metzger (Attorney of Record)

Jeffery M. Chiow
Neil H. O’Donnell
Lucas T. Hanback
Stephen L. Bacon
Deborah N. Rodin
Cassidy Kim
Eleanor M. Ross

875 15th Street N.W., Suite 725
Washington, D.C. 20005

(202) 777-8952 (Telephone)
(202) 347-8429 (Facsimile)

Attorneys for Intervenor-Defendant,
Microsoft Corporation
